Citation Nr: 0004613	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability evaluation for 
asbestosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1949, and from November 1956 to January 1973.  This 
appeal arises from August 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  The August 1994 
rating decision, in part, granted service connection for 
asbestosis, and assigned a 10 percent evaluation.  Pursuant 
to a hearing officer's decision in October 1995 to increase 
the evaluation for the veteran's service connected asbestosis 
to 30 percent, a 1995 rating decision increased the 
evaluation, assigning an effective date of January 20, 1994.

In December 1996 and March 1998, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
Subsequently, a rating action of September 1999 continued the 
prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Since January 1994, the bulk of the undisputed objective 
findings show FVC percentages in the 65 to 74% range; there 
have been no DLCO readings below 56%; and no evidence of 
cardiorespiratory limitation.  

3.  Since January 1994, the objective findings have been 
consistent with no more than a moderate level of disability 
associated with the veteran's asbestosis, including 
considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion; on the most recent examination, the veteran 
reported that he was short of breath on exertion, which he 
illustrated as lifting 40 pounds or more, but he could shop 
for groceries without symptoms of dyspnea; the objective 
findings since 1994 have clearly not demonstrated marked 
impairment of health, extensive fibrosis, or severe dyspnea 
on slight exertion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asbestosis, since January 20, 1994, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 6802 
(1995), 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for asbestosis was granted in August 1994.  
A 10 percent evaluation was assigned from January 20, 1994.  
A hearing officer's decision in October 1995 increased the 
evaluation to 30 percent and a November 1995 rating decision 
made the 30 percent evaluation effective from January 20, 
1994.  The veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  New criteria with respect to rating 
lung diseases became effective October 7, 1996, and were 
published in the Federal Register of September 5, 1996 (61 
Fed.Reg. 46720).  See 38 C.F.R. Part 4, Code 6833 (1999).

The new regulations with respect to rating asbestosis are 
based solely on pulmonary function test results.  Under the 
new regulations, a 100 percent rating shall be assigned for 
Forced Vital Capacity (FVC) measured at less than 50 percent 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or cor pulmonale or pulmonary 
hypertension; or where the veteran requires outpatient oxygen 
therapy.  A 60 percent rating shall be assigned for FVC 
measured at 50-64 percent predicted; or DLCO (SB) measured at 
40-55 percent predicted; or maximum exercise capacity at 15-
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  The current 30 percent rating is appropriate for 
FVC measured at 65-74 percent predicted; or DLCO (SB) 
measured at 56-65 percent predicted.  See 38 C.F.R. Part 4, 
Diagnostic Code 6833 (1999).

The veteran's claim for an increased evaluation was received 
by VA in 1994.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in September 1994, a 100 percent evaluation was 
applicable to pronounced symptomatology manifested by the 
presence of lesions to the extent comparable to far-advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  A 60 percent evaluation 
was warranted by severe symptomatology manifested by 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The current 
30 percent evaluation was warranted for moderate 
symptomatology manifested by considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests. See 38 C.F.R. Part 4, Diagnostic 
Code 6802 (1995).

As the Board is unable to state that either the new or the 
old regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

A CT examination of the chest conducted in January 1994 
showed mild to moderate parenchymal scarring throughout both 
lungs, slightly more prominent in the lower lobe areas.  
Dense calcific plaque formation was present in the left 
anterolateral chest wall, with scattered calcific and non-
calcific plaques also present in both hemithoraces.

A private examination report dated in February 1994, which 
includes pulmonary function tests conducted in January 1994, 
is of record.  The examiner noted that the veteran's 
diffusion capacity was normal, and FVC was noted as 72% of 
predicted.  The examiner noted some mild restrictive 
pulmonary disease, very minimal hypoxemia on rest, and 
symptoms of shortness of breath on exertion.  

A private medical report, with pulmonary function testing, 
dated in November 1994 noted moderate reduction in vital 
capacity without air flow obstruction present.  Lung volumes 
were reduced consistent with restrictive lung disease.  
Diffusion capacity was normal.  FVC was noted as 58% of 
predicted, but there was no indication of post-drug or 
inhalation therapy readings.

A July 1995 private examination report noted an FVC of 63% of 
predicted; the examiner noted that the veteran had given a 
weak effort.  The examiner noted dyspnea with exertional 
activity that may be secondary to obstructive pulmonary 
disease versus combination of restrictive lung disease from 
asbestos exposure; he also noted underlying chronic 
obstructive pulmonary disease from prior history of cigarette 
smoking.

The veteran underwent a VA respiratory examination in 
February 1997.  The examiner stated that the veteran was in 
no respiratory distress, was not coughing, and had no 
appearance of cyanosis during the examination, although he 
had claimed shortness of breath simply from walking from the 
waiting room to the examination room.  During the 
examination, the veteran appeared to voluntarily keep his 
breathing shallow, and did not take a deep breath when asked 
to by the examiner.  The examiner noted no rales or rhonci in 
the lungs.  No structural abnormalities were noted other 
those described by his history of pleural plaques.  X-rays 
and arterial blood gases were normal.  Pulmonary function 
tests were technically not adequate, since the veteran failed 
to take deep breaths as instructed.  The examiner stated that 
with the current findings, it was difficult to make a 
diagnosis of asbestosis and that the veteran did not appear 
disabled.  

Pulmonary function tests in July 1998 noted post-drug FVC of 
68 % of predicted, and pre-drug DLCO of 99% of predicted.  

The most recent VA examination was conducted in October 1998, 
and this also included pulmonary function testing.  The 
veteran reported that he was short of breath on exertion.  He 
specifically noted that lifting 40 pounds or more would cause 
shortness of breath.  If he takes it easy, he can shop for 
groceries without symptoms of dyspnea.  He complained of 
nonproductive cough at night.  On examination, there was no 
cyanosis or clubbing, and the lungs were clear except that 
the veteran had some coarseness of breath sounds and somewhat 
prolonged expiratory phase.  The examiner noted that the 
pulmonary function tests showed a slight degree of 
restrictive lung disease and normal carbon monoxide 
diffusion.  Post-drug FVC was 69% of predicted, and pre-drug 
DLCO was 70% of predicted.  The examiner disputed the 
diagnosis of asbestosis in the veteran.  He noted that the 
veteran had a history of exposure to asbestos, pleural 
plaques, minimal changes on pulmonary function testing 
consistent with restrictive lung disease accompanied by 
normal arterial blood gases and normal carbon monoxide 
diffuse capacity.  The examiner believed these findings 
resulted in "really minimal symptoms."  

The Board finds that the veteran's service connected 
asbestosis, since January 1994, has most closely met the 30 
percent evaluation under the new regulations.  In fact, while 
asbestosis can generally be expected to worsen over time, the 
most recent examiner noted minimal symptoms.  The bulk of the 
undisputed objective findings show FVC percentages in the 65 
to 74% range; there have been no DLCO readings below 56%; and 
no evidence of cardiorespiratory limitation.  See 38 C.F.R. 
Part 4, Code 6833 (1999).

Considering the veteran's disability under the regulations in 
effect at the time the veteran's claim for increase were 
filed, the Board notes that the findings have been consistent 
with the current moderate evaluation, which includes 
considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion.  Importantly, on the most recent 
examination, the veteran reported that he was short of breath 
on exertion, which he illustrated as lifting 40 pounds or 
more; he noted that if he took it easy, he could shop for 
groceries without symptoms of dyspnea.  The objective 
findings since 1994 have clearly not demonstrated the severe 
level of disability, with marked impairment of health, 
extensive fibrosis, and severe dyspnea on slight exertion 
contemplated for a 60 percent evaluation.  See 38 C.F.R. Part 
4, Code 6802 (1995).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 30 
percent at any time since January 20, 1994, under either the 
old or the new regulations governing the rating of his 
asbestosis.  38 C.F.R. Part 4, Code 6802 (1995), 6833 (1999).  
In this regard, see Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1999).







	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability evaluation in excess of 30 percent for 
asbestosis is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

